Fourth Court of Appeals
                               San Antonio, Texas
                                      April 13, 2021

                                   No. 04-20-00532-CV

                      IN THE INTEREST OF W.J.M., A CHILD,


                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-15709
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before May 13, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court